— Appeals by the defendant from two judgments of the County Court, Suffolk County (Weissman, J.), both rendered August 15, 1984, convicting him of attempted robbery in the first degree pursuant to indictment No. 532/83, and grand larceny in the third degree pursuant to indictment No. 1787/83, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.